PER CURIAM.
Following his convictions for two counts of armed robbery, the appellant in this direct criminal appeal challenges his concurrent ten-year minimum mandatory sentences imposed pursuant to section 775 .087(2), Florida Statutes (1999). We agree that the sentences must be vacated because, as the appellee concedes, there was no evidence that the appellant “actually possessed” a firearm during the commission of his crimes, as required for application of the ten-year minimum mandatory sentence prescribed by section 775.087(2). See Earnest v. State, 351 So.2d 957 (Fla.1977). The sentences are accordingly vacated and this case is remanded to the trial court for resentencing.
ERVIN, BOOTH and ALLEN, JJ., concur.